ACCEPTED
                                                                                        03-15-000233-CR
                                                                                                 6276817
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    7/29/2015 2:55:34 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              No. 03-15-00233-CR

                        IN THE COURT OF APPEALS           FILED IN
                                                   3rd COURT OF APPEALS
                             THIRD DISTRICT            AUSTIN, TEXAS
                            AT AUSTIN, TEXAS       7/29/2015 2:55:34 PM
                                                     JEFFREY D. KYLE
                                                           Clerk
__________________________________________________________________


                       ISREAL REYES, SR., Appellant

                                        v.

                           THE STATE OF TEXAS




 MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

__________________________________________________________________


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS:

      Comes now, Isreal Reyes, Sr., Appellant in the above styled and numbered

cause and would show this honorable Court the following:

                                        I.

      Reyes was convicted in the above cause for the offenses of aggravated

assault, endangering a child, and unlawful possession of a firearm. Punishment

was assessed at 20 years and two 10 year sentences. Notice of appeal was timely
filed after the Court of Criminal Appeals granted an out of time appeal. The

appeal was docketed in this Court.

                                           II.

         A clerk’s record was filed on May 18, 2015. A reporter’s record was filed

on July 3, 2015. Reyes’s brief is due on August 6, 2015.

                                          III.


         Appellant seeks a 90 day extension of the current deadline in which to file

Appellant’s brief, up to and including, November 4, 2015.

                                           IV.

         This request is based on the following facts which prevent counsel for

Appellant from preparing the brief by the current deadline:

         The record in this cause is voluminous. It is comprised of nine volumes.

Counsel has not had an opportunity to review the record and prepare Appellant’s

brief by August 6, 2015. Filing of the brief cannot be accomplished by the current

deadline while still effectively representing Appellant on direct appeal to this

Court.

         Additionally, counsel cannot meet the current deadline and needs a 90 day

extension because: since the reporter’s record was filed in this cause, counsel has

prepared and filed an applicant’s application for writ of habeas corpus in Ex parte

Zahir Querishi, cause number 86,707, in the 315th District Court of Harris County;

                                            2
an appellant’s brief in Tyler Ebanks v. State of Texas, No. 03-15-00392-CR, in the

Third Court of Appeals; and a 30 page defendant’s motion for new trial in State of

Texas v. Gary Lee Griffin, cause number CR-14-0432, in the 22nd District Court of

Hays County, Texas. Counsel will be out of the State of Texas from August 2 to

August 4, 2015. Counsel will be attending a CLE course from August 6 to 7,

2015. Counsel has an appellant’s brief in a capital murder conviction in US

Carnell Petetan v. State of Texas, No. AP-77,038, in the Court of Criminal

Appeals, due on second extension on August 31, 2015. Counsel has an appellant’s

motion for rehearing due on first extension in Eleazar Luna v. State of Texas, No.

13-13-00367-CR, in the Thirteenth Court of Appeals on August 31, 2015. Counsel

must prepare and file findings of fact and conclusions of law in Ex parte

Christopher Wimberly, No. 54,705-E, in the 264th District Court of Bell County,

Texas, on or before September 8, 2015.

                                          V.

      This is the first request for an extension to file Appellant’s brief.

                                      PRAYER

      Appellant requests this Court grant the motion and extend the time to file

Appellant’s brief by 90 days, up to and including November 4, 2015.

                                                      Respectfully submitted,

                                                      /s/Richard E. Wetzel
                                                      Richard E. Wetzel

                                           3
                                                    State Bar No. 21236300

                                                    1411 West Ave., Suite 100
                                                    Austin, Texas 78701

                                                    (512) 469-7943
                                                    (512) 474-5594

                                                    wetzel_law@1411west.com

                                                    Attorney for Appellant
                                                    Isreal Reyes, Sr.

                         CERTIFICATE OF SERVICE

      This is to certify a true and correct copy of this pleading was sent by email
to Counsel for the State of Texas, Josh Presley, Assistant District Attorney, at
presj@co.comal.tx.us on this the 29th day of July, 2015.

                                                    /s/Richard E. Wetzel
                                                    Richard E. Wetzel
                                                    State Bar No. 21236300




                                          4